Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 8-9, 12, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20 of U.S. Patent No. 11126157. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of hybrid internet of things evaluation framework. Though the current application does not claim all the limitation compared to the US Patent, it still claim the same invention with adding a dependent claim’s limitations corresponding to dependent claim 3 of the US Patent. A comparison of independent claim 1 of the current application with independent claim 1 plus dependent claim 3 of the US Patent is provided below with for example.

Current Application 17/474459
US Patent 11126157
Claim 1. A system, comprising: 

at least one computing device; and 

program instructions stored in at least one memory of the at least one computing device, wherein the instructions, when executed by at least one processor, cause the at least one computing device to at least: 

receive, by a fog evaluation service executed by at least one fog device of a local or private fog layer of a hybrid Internet-of-Things (IoT) evaluation framework, a multi-edge alert definition that specifies a plurality of IoT devices that communicate through a plurality of edge devices; 

decompose, by the fog evaluation service, the multi-edge alert definition into a plurality of individual edge alert sub-definitions resolvable using data collected from individual ones of the plurality of edge devices; and 

trigger, by at least one of the fog evaluation service and at least one edge evaluation service for the plurality of edge devices, an alert corresponding to one of the individual edge alert sub-definitions decomposed from the multi-edge alert definition.
Claim 1. A system, comprising: 

at least one computing device; and 

program instructions stored in at least one memory of the at least one computing device, wherein the instructions, when executed by at least one processor, cause the at least one computing device to at least: 

receive, by a fog evaluation service executed by at least one fog device of a local or private fog layer of a hybrid Internet-of-Things (IoT) evaluation framework, a multi-edge alert definition that specifies a plurality of IoT devices that communicate through a plurality of edge devices; 

register the multi-edge alert definition in the fog evaluation service for evaluation; receive, by the fog evaluation service from the plurality of edge devices, data corresponding to the plurality of IoT devices; 

trigger, by the fog evaluation service, an alert based on a condition specified in the multi-edge alert definition being met based on the data corresponding to the plurality of IoT devices; and 

transmit, from the fog evaluation service to a cloud evaluation service of a cloud layer of the hybrid IoT evaluation framework, an indication that the alert is triggered.

Claim 3. The system of claim 1, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: decompose the multi-edge alert definition into a plurality of individual edge alert sub-definitions resolvable by individual ones of the plurality of edge devices; and transmit the plurality of individual edge alert definitions from the fog evaluation service to the individual ones of the plurality of edge devices.



Claims 3, 6-7, 13-14, 17-18, and 20 are objected as these are dependent claims from corresponding rejected parent claims.


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in rejection above.
A. US-20180060159 discloses profiling and diagnostics for internet of things. In some examples, a computing device is an aggregation device of the IoT system, such as a fog device.
B. US-20200364583 discloses IoT sensor network artificial intelligence warning, control and monitoring systems and methods wherein a cloud computing may comprise extensive data base information descriptive of local, wide are, or even global IoT network performance parameters useful in evaluating situations impacting an object or subject.
C. US-20200162503 discloses systems and methods for identifying and remediating Internet of Things (IoT) devices exhibiting anomalous behaviors.
D. US-20180316555 discloses cognitive profiling and sharing of sensor data across IoT networks wherein a network may include a fog layer.
N. WO-2018039529 discloses future proofing and prototyping an Internet of Things network wherein a virtual IoT device may allow for testing different configurations of IoT devices, for example, before adding additional IoT devices to a fog device or reconfiguring communications in a fog device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116